Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: MegaWest Doubles Oil Production and Provides Operations Update OTC BB: MGWSF Cusip: No. 585168 107 CALGARY, March 8 /CNW/ - MegaWest Energy Corp., (the "Company" or "MegaWest"), is very pleased to announce that its seven day trailing average production rate is 250 barrels of oil per day ("bopd"). This is double the rate announced in the Company's November 18, 2009 press release. Production rates during this seven day period have ranged from 225 bopd to over 300 bopd.
